Citation Nr: 0711924	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  05-27 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for a back disorder, 
claimed as secondary to the veteran's service-connected 
bilateral piezogenic papules of the heels and plantar 
fasciitis with Achilles tendonitis.

2.  Entitlement to service connection for a right ankle 
disorder, claimed as secondary to the veteran's service-
connected bilateral piezogenic papules of the heels and 
plantar fasciitis with Achilles tendonitis.

3.  Entitlement to service connection for a left ankle 
disorder, claimed as secondary to the veteran's service-
connected bilateral piezogenic papules of the heels and 
plantar fasciitis with Achilles tendonitis.

4.  Entitlement to service connection for a right knee 
disorder, claimed as secondary to the veteran's service-
connected bilateral piezogenic papules of the heels and 
plantar fasciitis with Achilles tendonitis.

5.  Entitlement to service connection for a left knee 
disorder, claimed as secondary to the veteran's service-
connected bilateral piezogenic papules of the heels and 
plantar fasciitis with Achilles tendonitis.

6.  Entitlement to service connection for a left hip 
disorder, claimed as secondary to the veteran's service-
connected bilateral piezogenic papules of the heels and 
plantar fasciitis with Achilles tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to October 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Togus, Maine.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

A review of the claims file reflects that the veteran's 
initial appeal was predicated on the theory of incurrence or 
aggravation of his claimed disorders as secondary to 
bilateral piezogenic papules of the heels, for which service 
connection has been in effect since October 1987.  38 C.F.R. 
§ 3.310(a); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995); 71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310(b), and incorporating the 
holding of Allen).

In September 2005, however, the RO granted service connection 
for bilateral plantar fasciitis with Achilles tendonitis.  
During his November 2006 Travel Board hearing, the veteran 
emphasized that he sought to expand the theory of his appeal 
to include incurrence or aggravation of his claimed disorders 
as secondary to plantar fasciitis.  

In this regard, the Board observes that, in an August 2003 
report, Roger T. Pelli, D.O., noted that the veteran's 
asymmetry in gait caused by his heel problems "can put extra 
strain on the joints of the lower extremities and the lower 
lumbar area" and cited specifically to ankle, knee, and hip 
pain.  Similarly, in October 2003, a VA doctor indicated that 
the veteran's foot pain from plantar fasciitis and piezogenic 
papules resulted in an altered gait aggravating his back and 
joint pain.

The veteran underwent a VA orthopedic examination in December 
2003, with an examiner who reviewed his claims file.  This 
examiner's diagnoses included mild degenerative joint disease 
of the ankle and mild underlying discomfort of the low back.  
In regard to all claimed disorders, however, the examiner 
discussed only the possibility of a causal relationship with 
the service-connected piezogenic papules, and not the 
recently service-connected plantar fasciitis.  As such, given 
the two aforementioned medical statements, this examination 
is incomplete.

Additionally, the Board observes that VA x-rays from October 
2002 revealed joint space narrowing at the L5-S1 level, but 
this x-ray report appears to have not been associated with 
the claims file at the time of the December 2003 VA 
examination.

Finally, during his November 2006 hearing, the veteran 
testified that he had "talked about" his claimed disorders 
with his "latest doctor."  He denied a physical examination 
for any of these disorders but cited instead to a "general 
description" without further clarification.  Given that the 
veteran has not conclusively denied the type of current 
treatment for which obtaining corresponding relevant records 
would be required under 38 C.F.R. § 3.159(c)(2), further 
efforts will be needed to obtain such records.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claims, particularly in regard to recent 
medical treatment for his claimed 
disorders.  The letter must inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claims, notify him of 
the type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide all relevant 
evidence currently in his possession.  

Specifically, this letter should address 
the provisions of 38 C.F.R. § 3.310 
(secondary service connection), in regard 
to both bilateral piezogenic papules of 
the heels and plantar fasciitis with 
Achilles tendonitis.

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  After securing any necessary release 
forms, with full address information, all 
records of relevant medical treatment 
which are not currently associated with 
the veteran's claims file should be 
requested.  All records obtained pursuant 
to this request must be included in the 
veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

3.  Then, the veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the nature and 
etiology of his claimed back, bilateral 
ankle, bilateral knee, and left hip 
disorders.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  These 
should include range of motion testing 
and, if deemed necessary by the examiner, 
such radiological studies as x-rays.

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to provide a 
diagnosis for each chronic disorder shown 
upon examination, corresponding to the 
veteran's claims.  If no corresponding 
chronic disorder is present for one or 
more claim, the examiner should so state.  
For each diagnosed disorder, the examiner 
is also requested to offer an opinion as 
to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that such disorder is 
either: (1) caused or permanently 
worsened by the veteran's service-
connected bilateral piezogenic papules of 
the heels and/or bilateral plantar 
fasciitis with Achilles tendonitis; or 
(2) etiologically related to his period 
of active service.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  After completion of the above 
development, the veteran's claims of 
service connection for back, bilateral 
ankle, bilateral knee, and left hip 
disorders, all claimed as secondary to 
the service-connected bilateral 
piezogenic papules of the heels and 
plantar fasciitis with Achilles 
tendonitis, should be readjudicated.  If 
the determination of one or more claims 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




